Citation Nr: 1145011	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-43 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  He also had prior, unverified service as discussed below.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction rests with the Montgomery, Alabama RO.

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at the RO in February 2011.  A transcript of the hearing has been associated with the record.

The Board also notes that in February 2011 the Veteran submitted additional evidence to support his claim.  However, he waived initial RO consideration of the additional evidence at that time. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has appealed the denial of service connection for a bilateral hearing loss disability.  Service treatment records show an enlistment examination for the US Navy Reserve in July 1964.  Audiometric testing was not conducted at that time.  The record also discloses an April 1965 "physical qualification for submarine duty" examination.   At that time, pure tone thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
35
35
50
LEFT
0
10
25
30
35
However, service department audiometric testing performed prior to October 31, 1967 is presumed to have been recorded in ASA units.  These units must be converted to the presently used ISO (ANSI) units.  After conversion, the pure tone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
45
55
LEFT
15
20
35
45
40

Thus, the April 1965 examination revealed a hearing loss disability for both ears as defined by VA regulations.  See 38 C.F.R. § 3.385 (2011) (hearing loss disability exists if auditory threshold in any of the frequencies is 40 decibels or greater).

38 U.S.C.A. § 1111 (West 2002) provides that, in adjudicating claims for entitlement to service connection, "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment. . . ."  It is not clear, however, whether the April 1965 examination, which was entitled, "physical qualification for submarine duty," was conducted at the time the Veteran was "examined, accepted, and enrolled for service."  The Veteran's DD 214 reflects that the date of entry into service was July 22, 1965 and date of separation was July 19, 1967, for a total of 1 year, 11 months, and 27 days.  However, there is also a line showing "other service" of 1 year and 14 days, and a line showing total service of 3 years and 11 days.  As noted, there is a July 1964 examination report for purpose of enlistment in the U.S. Navy Reserve, but it is not clear from the other evidence in the claims file whether the Veteran entered active service in the Navy between July 1964 and April 1965, or whether he had periods of active duty training (ACDUTRA) or inactive duty training (INACDUTRA) during this period.

Given that the question of whether a disorder was noted at entry to service is crucial to adjudicating the claim, but it is not clear from the documents in the claims file whether the April 1965 examination on which the bilateral hearing loss disorder was noted is in fact the entrance examination, verification of the Veteran's periods of service is essential for proper adjudication of the claim.  Therefore, a remand is warranted for such verification.

Accordingly, the case is REMANDED for the following action:

Verify all periods of service to include all active duty and Reserve service.  If the information requested cannot be obtained, such should be noted in the record, and action should be taken in accordance with 38 C.F.R. § 3.159(e).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

